Election/Restrictions
This application contains claims directed to the following patentably distinct species of the support structure:
A 	the at least one support structure comprises an internal concrete member and an external 25concrete member, a single layer of matrix material containing one of tungsten and boron being arranged between the internal concrete member and the external concrete member
B 	the at least one 30support structure comprises an internal steel member and an external steel member, a single layer of matrix material containing one of tungsten and boron being arranged between the internal steel member and the external steel member
C 	the at least one support member comprises an internal steel reinforced concrete member and an external steel reinforced concrete member, a single layer of matrix material containing one of tungsten and boron being arranged between the internal steel 5reinforced concrete member and the external steel reinforced concrete member
D 	the at least one support member comprises an internal concrete member, an intermediate concrete member and an external concrete member, a first layer of matrix 10material containing one of tungsten and boron being arranged between the internal concrete member and the intermediate concrete member and a second layer of matrix material containing one of tungsten and boron being arranged between the intermediate concrete member and the external concrete member
E 	the at least one support member comprises an internal steel member, an intermediate steel member and an external steel member, a first layer of matrix material containing one of tungsten and boron being arranged between the internal steel member and the intermediate steel member and a second layer of matrix material 20containing one of tungsten and boron being arranged between the intermediate steel member and the external steel member
F 	the at least one support member comprises an internal steel reinforced concrete member, an 25intermediate steel reinforced concrete member and an external steel reinforced concrete member, a first layer of matrix material containing one of tungsten and boron being arranged between the internal steel reinforced concrete member and the intermediate steel reinforced concrete member and a second layer of matrix material containing one of tungsten and boron being arranged between 30the intermediate steel reinforced concrete member and the external steel reinforced concrete member

The species are independent or distinct because they are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.


Additionally, this application contains claims directed to the following patentably distinct species
The species shown in Figure 2
The species shown in Figure 3
The species shown in Figure 4
The species shown in Figure 5

The species are independent or distinct because they are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 

Additionally, this application contains claims directed to the following patentably distinct species
X	the intermediate portion has a radially inner surface and a radially outer surface, the intermediate 15portion has the same vertical height at the radially outer surface as the radially inner surface
Y	the intermediate portion has a radially inner surface and a radially outer surface, the intermediate 20portion has a greater vertical height at the radially outer surface than the radially inner surface
Z	the intermediate portion has a radially inner surface and a radially outer surface, the intermediate 25portion has a greater vertical height at the radially inner surface than the radially outer surface

The species are independent or distinct because they are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 

Additionally, this application contains claims directed to the following patentably distinct species
O 	the nuclear reactor is a PWR
P	the nuclear reactor is a BWR
Q	the nuclear reactor is an SMR

The species are independent or distinct because they are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species require a different field of search (e.g., searching different word search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587.  The examiner can normally be reached on 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/           Primary Examiner, Art Unit 3646